DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
 
Claims 1, and 4-21 are pending. Claims 2-3 have been cancelled.  Claim 21 is new.  Claims 1, 4, 5, 16, 17 and 19 have been amended.  Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see last paragraph of page 9 through third paragraph of page 10 of the remarks, filed 07/13/2022, with respect to amended claims 1, 16 and 17 have been fully considered and are persuasive.  The rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1, and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1is  allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a deflector driver connected to the deflector, wherein the deflector driver is configured to rotate the first deflector portion and the second deflector portion about an axis of rotation, wherein the deflector driver is configured to move the first deflector portion and the second deflector portion of the deflector in conjunction with one another between a first position in which the first lateral end is at least partially below the second lateral end, in combination with the limitations set forth by the claim.
Dependent claims 4-15 are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Independent claim 16, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a deflector driver connected to a joining region of the deflector, wherein the deflector driver is configured to move the joining region to cause the first deflector portion and the second deflector portion of the deflector to rotate in conjunction with one another in opposing directions relative to the first and second bottom surfaces, in combination with the limitations set forth by the claim.
Dependent claim 21, is allowed for the reason explained above with respect to independent claim 16 from which it depends.
Independent claim 17, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a deflector driver connected to the joining region of the deflector, wherein the deflector driver is configured to move the first deflector portion and the second deflector portion of the deflector between a first position and a second position in conjunction with one another in a reciprocating manner that causes opposing movement of the first deflector portion from the second deflector portion in conjunction with one another.
Dependent claims 18-20, are allowed for the reason explained above with respect to independent claim 16 from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864